Mr. Chief Justice Breese delivered the opinion of the Court: The well established principle in the construction of wills is, that the intention of the testator, to be gathered from the words of the will, must prevail. This is a settled canon of interpretation. We are satisfied no present interest passed to Israel Jennings, Jr., as the land was not converted into money until after his death, and by the express terms of the will, in case of the death of any one of testator’s children, his share was to go to such children as he might leave. Marsh v. Wheeler, 2 Edw. Ch. 156 ; 1 Jarman on Wills, 760 (side paging). The court decided correctly in adjudging that the amount paid over to the administrator of Israel Jennings, Jr., by the executors, was properly paid to him, and that he holds the same as trustee for the heirs at law of said Israel, Jr., according to the agreement of the parties. The decision of this court being against the plaintiff, the suit is dismissed at her costs. Suit dismissed.